FORT, J.,
dissenting.
I am unable on the facts of this case as outlined in the majority opinion to find such a change of circumstances as in my opinion warrants the change of custody. Nothing in this record supports the conclusion that the father is unfit to have the custody. If, as we must assume, the circumstances at the time of the entry of the decree were such, as the mother herself believed and testified, that it was in the best interest of the boy that he be in his father’s custody, although allowing the boy to be under the physical care of the *166mother when the father was away from home working, then the only change of circumstances which the evidence shows was the contemplated remarriage of the father. It is elementary that the remarriage of either parent standing alone does not itself constitute a basis for changing the custody of a child. The effect of the majority opinion is to place a premium upon the early remarriage of a noncustodial parent. As such it seems to me to be in derogation of the rule that remarriage alone is insufficient to support an order changing custody.
Furthermore, the mother in effect concedes here that the plan she and her husband agreed to for looking after the child while the husband worked was in the boy’s best interest at the time of the decree. Otherwise, she in effect committed a fraud both on her husband and upon the court. I believe that the father should retain the custody of the child. If, following his remarriage and assumption of full-time care of the boy in his own home, it appears not to be working in the boy’s best interest, then it will be time enough to consider whether a substantial change of condition detrimental to his welfare has occurred.
Accordingly, I respectfully dissent.